Citation Nr: 0511923	
Decision Date: 04/28/05    Archive Date: 05/11/05

DOCKET NO.  03-06 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for ischemic 
cardiomyopathy and hypertension.

2.  Entitlement to service connection for a stroke.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel






INTRODUCTION

The veteran had active service from July 1966 to April 1971 
and from July 1971 to December 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

In April 2005, the veteran's representative included as an 
issue on appeal an increased disability evaluation for the 
veteran's service connected fracture of the right ankle.  The 
veteran, however, withdrew that appeal in September 2004.  
Accordingly, this issue is no longer on appeal.  In September 
2004, claimed service connection for chronic indigestion as 
secondary to hypertension and ischemic cardiomyopathy.  This 
issue is referred to the RO for any appropriate action.

The issue of entitlement to service connection for a stroke 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDING OF FACT

The record does not contain any probative evidence indicating 
that the veteran's ischemic cardiomyopathy and hypertension 
is related to his active service or any incident therein.





CONCLUSION OF LAW

The veteran's ischemic cardiomyopathy and hypertension were 
not incurred in or aggravated during active duty service, nor 
may it be so presumed.  38 U.S.C.A. §§ 1110, 1131, 1112, 
1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record is a January 2004 letter that notified the veteran 
of any information and evidence needed to substantiate and 
complete the claim for an increased rating.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The letter provided the 
substantive standard to validate that type of claim.  
Additionally, VA indicated which portion of that information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retained 
the right to VCAA content-complying notice and proper 
subsequent VA process.  Id.   In this case, an application 
was received in July 2001.   Thereafter, the RO provided 
notice in January 2004.  Additionally, the veteran was 
generally advised to submit any additional evidence that 
pertained to the claim.  Id. at 121.  Therefore, for the 
circumstances of this case, the requirements of Pelegrini 
regarding the timing and content of a VCAA notice have been 
fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service medical records; private 
treatment records from David R. Sease, M.D., and Wilson 
Coulter, M.D.; a March 2003 statement from Andrei Damian, 
M.D.; and a VA examination report dated in May 2002.  

Further VA examination is not necessary because the most 
recent examination report of record is sufficient and 
complete for the purposes of making a decision on the pending 
claim.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 
123-243 (1991).  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.

I.  Facts

Service medical records were negative for any evidence of 
hypertension.  Blood pressure reading were normal throughout 
the veteran's service.  Similarly, there was no evidence of 
heart disease during service.  In September 1978, the veteran 
was hospitalized complaining of chest pain; however, all 
tests involving the heart were normal.  The discharge 
diagnosis was possible reflux esophagitis.  The veteran was 
seen again in May 1979 complaining of headaches.  Blood 
pressure was reported as 120/90.  A later record notes that 
the veteran was hospitalized in 1979 to rule out myocardial 
infarction.  Angina was stated to have been diagnosed after 
EKG; however, those reports are not of record.  There was 
also an April 1986 incident, wherein the veteran presented 
with complaints of severe chest pain, chills and fever.  The 
radiologic report stated that the lungs were free of 
infiltrate and effusion and the cardiomediastinal silhouette 
was normal in size and configuration.  At that time, the 
veteran's blood pressure was recorded at 126/70.  The 
veteran's October 1987 retirement examination was negative 
for any evidence of hypertension or heart disease.  The 
veteran reported no history of high blood pressure or heart 
trouble, and the examination was within normal limits-blood 
pressure was 110/70.  

Private medical evidence shows borderline hypertension and 
occasional chest pain beginning in 1996.  None of the medical 
evidence suggests a connection between the veteran's 
hypertension and heart disease and his period of service.  

The veteran was scheduled for a VA general medical 
examination in May 2002.  The veteran contended that his 
actual in-service blood pressure readings were higher than 
recorded.  He indicated that these were modified, supposedly 
for his benefit.  The examiner recorded that the veteran was 
not treated for hypertension until 1992, when he had a 
myocardial infarction.  Objective findings included a blood 
pressure reading of 110/88 and pulse of 88 with premature 
contractions.  The optic fundi showed copper wire changes 
with arterial narrowing, but there were no hemorrhages or 
exudates.  The left cardiac border was 15 to 16 centimeters 
from the midsternal line and the PMI was diffuse in that 
area.  There was an audible S3 and there was a grade 2/6 
systolic murmur heard best at the apex.  The examiner's 
impression was severe ischemic cardiomyopathy with extreme 
MET limitations assessed at 1 MET, which was consistent with 
an ejection fraction of 15 percent, and hypertension.  The 
examiner asserted,

Unless there is some evidence in the file 
of hypertension while in the service, it 
is not likely that the veteran's current 
severe heart condition can be related to 
military service.  I was not able to 
document from his records that he had 
hypertension or a heart condition or 
other precursor to a heart condition 
while he was in the service.

The veteran asserted in May 2003 that in 1979 he was treated 
for chest pain and that it was determined to be of unknown 
etiology.  He feels that this was a misdiagnosed heart 
attack.  Additionally, he contended that many stressful 
conditions he encountered while serving in the military 
contributed to his current disorder. 

II.  Laws and Regulations

 Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, like cardiovascular-renal 
disease, which includes hypertension, may be presumed to have 
been incurred during service if manifested to a compensable 
degree within one year of separation from active military 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309. 

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); see Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail).

III.  Analysis

The veteran contends that service connection for ischemic 
cardiomyopathy and hypertension is warranted.  There is, 
however, no evidence in the service medical records that the 
veteran's current ischemic cardiomyopathy and hypertension 
manifested during active duty, nor is there evidence that 
they manifested to a compensable degree within one year of 
separation from service in accordance with 38 C.F.R. §§ 3.307 
and 3.309 (2004).   

Service medical records reveal a sole diagnosis of angina in 
May 1979; however, this did not prompt treatment for ischemic 
cardiomyopathy or hypertension.  Additionally, the veteran on 
one other occasion did present with chest pain, chills and 
fever, but his blood pressure was 126/70 and his complaints 
were not associated with ischemic cardiomyopathy and 
hypertension.  Moreover, the veteran's blood pressure 
readings were consistently within normal limits and veteran 
did not exhibit any additional symptoms during service that 
warranted further assessment for ischemic cardiomyopathy and 
hypertension.  Rather, the record illustrates that the 
veteran did not receive treatment for hypertension until 
1996, many years after service.  The crucial link between the 
disease and service, whether shown by evidence of the disease 
during service, or evidence within the presumptive period, is 
not present.  Based on the foregoing, it cannot be said that 
ischemic cardiomyopathy and hypertension were present in 
active service or manifest to a compensable degree within the 
first post-service year. 

As noted above, however, service connection may be granted 
for disease diagnosed after service discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in active service.  38 C.F.R. § 
3.303(d).  In addition, service connection may also be 
granted for disability, which is causally related to or 
aggravated by any service-connected disability.  38 C.F.R. § 
3.310(a).

In this case, the record contains absolutely no indication 
that the veteran's current ischemic cardiomyopathy and 
hypertension are causally related to his active service or 
any incident therein.  First, the veteran's private treatment 
records do not provide a nexus to service.  Moreover, the May 
2002 VA examiner found no evidence of hypertension in the 
service medical records and, without such evidence "it is 
not likely that the veteran's current severe heart condition 
can be related to military service."

The Board has considered the veteran's lay contentions that 
in 1979 his chest pains were misdiagnosed and that he in 
actuality experienced a heart attack.  As a layperson, 
however, the veteran is not competent to provide an opinion 
requiring medical knowledge, such as a question of a medical 
diagnosis, causation or etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Thus, his contentions are not 
probative to the issue at hand.  The veteran has also 
asserted that his in-service blood pressure readings were 
doctored for his benefit; however, there is no probative 
evidence of this assertion.   In any event, the record 
contains absolutely no probative evidence supporting his 
theory of entitlement. 

In summary, given the evidence of record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for ischemic cardiomyopathy and 
hypertension.


ORDER

Service connection for hypertension and ischemic 
cardiomyopathy is denied.


REMAND

The veteran seeks service connection for a stroke.  In July 
2002, the RO denied entitlement because there was no evidence 
in service; however, in April 2003, the veteran's 
representative submitted that the veteran's documented 
migraines while in service were precursors to his stroke.  
The veteran's representative argues that according to medical 
treatise evidence, there is a correlation between migraine 
headaches and strokes.  The Board finds that a remand is 
necessary in order to secure a medical opinion as to the 
relationship, if any, between the stroke and the veteran's 
in-service migraines.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for an appropriate examination.  All 
indicated tests should be accomplished.  
The claims folder and a copy of this 
REMAND must be made available to and be 
reviewed by the examiner prior to the 
examination.  The examiner should be 
asked to render an opinion as to whether 
it is at least as likely as not (i.e., a 
50 percent or greater likelihood) that 
the veteran currently exhibits residuals 
from a stroke which was related to his 
period of service, specifically his 
migraines.  The report of examination 
should include a complete rationale for 
all opinions rendered.

2.  After conducting an additional 
indicated development, the RO should 
again review the record.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


